Exhibit 16 Form 8-K Bio-Path Holdings, Inc. File No. 333-105075 Harold Y. Spector, CPA Carol S Wong, CPA SPECTOR & WONG, LLP Certified Public Accountants (888) 584-5577 Fax (626) 584-6447 spectorwongcpa@aol.com 80 South Lake Ave., Suite 723 Pasadena, CA 91101 March 6, 2008 Securities and Exchange Commission 100 F Street Washington, D.C. 20549 Commissioners: We have read the statement made by Bio-Path Holdings, Inc. (formerly known as Ogden Golf Co. Corporation), which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as of the Company’s Form 8-K report dated March 6, 2008.We agree with the statements concerning our Firm in such Form 8-K. Sincerely, /s/ Spector & Wong, LLP
